ORDER
Della Lee, who was an intervenor in the probate action before the Shiprock District Court and a party in this appeal, has filed motions to provide for the protection of an asset of the estate and to issue a temporary restraining order to vacate the orders and judgments of the District Court.
The motion to protect the estate asset is clearly inadequate under Rule 4(b), (c) and (e) of the "Pleading Form and Motions" rules adopted by the Navajo Judicial Conference on April 23, 1982. Therefore that motion is denied, without prejudice to the filing of a motion which conforms to the rule.
When matters which are actually like regular proceedings before a trial court come before the Court of Appeals, we refer to the regular rules applicable in the District Court. Della Lee's application for a temporary restraining order fails to comply with Rule 18 of the Rules of Civil Procedure, and it will be denied, without prejudice.
SO ORDERED.